Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
This Action is in response to the papers filed on April 27, 2021. Claims 1 and 4-12 are pending in the application. Claims 1, 6 have been amended, claims 2-3 have been canceled  by Applicants’ amendment filed on April 27, 2021. No claims were newly added.
Applicants’ election without traverse of Group I, claim(s) claims 1-7 (claims 2-3 now canceled), drawn to a medium composition and a cell or tissue preparation comprising said medium composition in response to the restriction requirement of 8/21/2020 was previously acknowledged. 
Claims 8-12 were previously  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups of inventions, there being no allowable generic or linking claim. As previously noted, the method claims of Groups II and/or  III would be subject to rejoinder if product (used in the methods) claims are found allowable.  

Therefore, claims 1 and 4-7 are currently under examination to which the following grounds of rejection are applicable.
Response to arguments or amendments
Withdrawn objections/ Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112

Applicants’ arguments are moot in view of the withdrawn rejection. 

Claim Rejections - 35 USC § 102(a)(1)
In view of Applicants’ amendment of claim 1 to recite “alginic acid or a salt thereof in the medium composition is 0.004 - 0.02 (w/v)% and a mass ratio of the alginic acid or a salt thereof to the deacylated gellan gum or a salt thereof is not less than 1.”, the rejection of claims 1 and 4-7 under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al.,  (WO 2015/111686; publication date 30 July 2015; Nissan Chemical Industries, Ltd.; of record IDS filed on 12/13/2018; Citations are from the National Stage U.S. Patent Publication 2017/0009201. The National Stage is deemed an English language translation of the PCT ) has been withdrawn.
A response to Applicant’s arguments with regard to a withdrawn rejection is moot. A
response to any argument pertaining to a new or maintained rejection can be found below.

***
In view of Applicants’ amendment of claim 1 to recite “alginic acid or a salt thereof in the medium composition is 0.004 - 0.02 (w/v)% and a mass ratio of the alginic acid or a salt thereof to the deacylated gellan gum or a salt thereof is not less than 1.”, the rejection of claims 1 and 4-7 under 35 U.S.C. 102(a)(2) as being anticipated by Aihara et al., (WO 2016/039391; publication date March 17, 2016; prior filing date September 9, 2014 ; of record IDS filed on 12/13/2018; Citations are from the National Stage U.S. Patent Publication 2017/0253907. The National Stage is deemed an English language translation of the PCT ) has been withdrawn.
A response to Applicant’s arguments with regard to a withdrawn rejection is moot. A
response to any argument pertaining to a new or maintained rejection can be found below.

***
In view of Applicants’ amendment of claim 1 to recite “alginic acid or a salt thereof in the medium composition is 0.004 - 0.02 (w/v)% and a mass ratio of the alginic acid or a salt thereof to the deacylated gellan gum or a salt thereof is not less than 1.”, the rejection of claims 1 and 4-7 under 35 U.S.C. 102(a)(2) as being anticipated by Ishii et al.,  (EP3252151A1, filing date January 29, 2016; WO 2016/121896 publication date August 4, 2016; of record IDS filed on 12/13/2018; Citations are from the National Stage U.S. Patent Publication 2018/0008646. The National Stage is deemed an English language translation of the PCT ) has been withdrawn. 
A response to Applicant’s arguments with regard to a withdrawn rejection is moot. A
response to any argument pertaining to a new or maintained rejection can be found below.
***
In view of Applicants’ amendment of claim 1 to recite “alginic acid or a salt thereof in the medium composition is 0.004 - 0.02 (w/v)% and a mass ratio of the alginic acid or a salt thereof to the deacylated gellan gum or a salt thereof is not less than 1.”, the rejection of claims 1 and 4-7 under 35 U.S.C. 102(a)(2) as being anticipated by Otani et al.,  (US Pub 2017/0002311, filing date of January 23, 2015). It is noted that Otani et al., shares one common inventors with the instant application, e.g., Ayako Aihara.
A response to Applicant’s arguments with regard to a withdrawn rejection is moot. A
response to any argument pertaining to a new or maintained rejection can be found below.

New grounds of rejection
                                   Claim Rejections - 35 USC § 103	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1 and 4-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hayashi et al.,  (WO 2015/111686; publication date 30 July 2015; Nissan Chemical Industries, Ltd.; of record IDS filed on 12/13/2018; Citations are from the National Stage U.S. Patent Publication 2017/0009201. The National Stage is deemed an English language translation of the PCT ; of record). It is noted that Hayashi et al., shares two common inventors with the instant application, This is a new rejection necessitated by amendment of the claims in the response filed 4/27/2021. 
	Regarding claim 1, Hayashi et al.,  discloses aqueous solutions comprising deacylated gellan gum (DAG) solutions at a final concentration of 0.001% to 1.0% (weight/volume), preferable 0.01% to 0.02% (weight/volume) (paragraph [0127] of the published application) in combination with other polysaccharides, (preferable two kinds) at concentration of 0.005-0.4% (weight/volume) (paragraphs [0128] [0113] of the published application), wherein examples of the water-soluble polysaccharides include acidic polysaccharides such as alginic acid (paragraphs [0099][0113]) of the published application. Consequently, the mass ratio of the alginic acid  or a salt thereof to the deacylated gellan gum or a salt thereof is more than 1, for example  ratio of alginic acid to DAG of 0.4:0.02; 0.02: 0.1 and others. Moreover, in relation to concentrations of  DAG in the medium, Hayashi et al., states, “To prevent substantial increase in the medium viscosity, the upper limit of the concentration of deacylated gellan gum in the medium is also preferably set to not more than 0.04 (weight/volume) %.” (paragraph [0127]). In relation to culture with DAG and alginic acid, Hayashi et al., states, “The kind of the combination of the polymer compound is not particularly limited as long as the nanofiber is formed or dispersed as nanofibers in a liquid medium, and the cells and/or tissues can be suspended (preferably suspension stood) without substantially increasing the viscosity of the liquid medium” (paragraph [0113]). 
In relation to the claimed concentration of the deacylated gellan gum of  0.002 - 0.01 (w/v)%  and alginic acid or a salt thereof 0.004 - 0.02 (w/v)%, it would have been obvious for one of ordinary skill in the art to optimize the range of DAG of  0.01% to 0.02% (weight/volume) and alginic acid 0.005-0.4% (weight/volume) taught by Hayashi et al., to generate aqueous solutions capable of culturing cells or tissues in a suspended state without substantially increasing the viscosity of the liquid medium.
It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
Regarding claims 4-5, Hayashi et al.,  states, “It is known that gellan in an aqueous solution is gelated by the action of a calcium ion and forms a fine structure” (paragraphs [0006][0139]).
	Regarding claim 6, Hayashi et al., exemplifies treatment with high-pressure sterilization or autoclave (paragraph [0153]), such that treatment of alginic acid with high-pressure sterilization would be obvious .
	Regarding claim 7, Hayashi et al.,  states, “The present invention relates to a medium composition for culturing animal and plant cells and/or tissues particularly in a three dimensional or suspended state” (paragraph [0002]).
Response to Applicants’ Arguments as they apply to rejection of claims 1 and 4-7 under 35 USC § 103
	At pages 6-8 of the remarks filed on 4/27/2021, Applicants essentially argues that: 1) “
Hayashi et al. does not disclose a medium composition comprising 0.004 - 0.02 (w/v)% alginic acid or a salt thereof, as required by the pending claims.”, 2) “Applicant unexpectedly discovered that the foregoing problem can be solved by incorporating 0.004 - 0.02 (w/v) % of alginic acid or a salt thereof into the medium composition”. 3) “Additionally, the concentration of the
alginic acid or a salt thereof in the medium composition must be "not more than 0.02
(w/v) % " because, when the concentration is too high, gelling may occur. See, for example,
specification paragraph 0040 of the present application.” and 4) “ Hayashi et al. does not recognize the problem solved by the present invention, i.e., that, when the cells or tissues are recovered from the culture by centrifugation, the cells and tissues do not precipitate sufficiently due to the ability of the medium composition to maintain a suspended state of the cells or tissues, much less provide any guidance as to how to solve the problem by incorporating 0.004 - 0.02 
	Regarding 1), Hayashi unequivocally teaches compositions  permitting culture of a cell or a tissue in suspension comprising combinations of two polymers such as DAG and alginic acid (paragraph [0113]), wherein the final concentration in culture media of the alginic acid is, for example, 0.005-0.4% (weight/volume), preferably 0.1-0.4% (weight/volume)(paragraph [0128]). The claimed concentrations of 0.004 – 0.02 (w/v)of  alginic acid are within the range of  0.005-0.4% w/v) of Hayashi. Ranges of alginic acid of 0.02-0.004 w/v would have been a routine matter of optimization on the part of the artisan of ordinary skill, said artisan recognizing that cultivating cells and/or tissues of an animal or plant particularly in a three-dimensional or suspended state would depend on total concentration of DAG and alginic acid in culture (w/v), and mass ratio of alginic acid to DAG to suspend the cells and/or tissues without substantially increasing the viscosity of the liquid medium. "Obviousness does not require absolute predictability of success ... all that is required is a reasonable expectation of success." In re Kubin, 56 l F .3d 1351, 1360 [90 USPQ2d 1417] (Fed. Cir. 2009) (citing In re O'Farrell, 853 F.2d 894, 903-04 [7 USPQ2d 1673] (Fed. Cir. 1988).
	Regarding 2), the specification provides support for incorporating 0.004 - 0.02 (w/v) % of alginic acid or a salt, wherein the mass ratio of alginic acid to DAG is 1-2 and the total   
    PNG
    media_image1.png
    544
    513
    media_image1.png
    Greyscale

The scope of the showing must be commensurate with the scope of claims to consider evidence probative of unexpected results. See, for example, In re Dill, 202 USPQ 805 (CCPA, 1979), In re Lindner 173 USPQ 356 (CCPA 1972), In re Hyson, 172 USPQ 399 (CCPA 1972), In re Boesch, 205 USPQ 215, (CCPA 1980), In re Grasselli, 218 USPQ 769 (Fed. Cir. 1983), and In re Clemens, 206 USPQ 289 (CCPA 1980). In this case, ). In this case, the probative value of the data provided by applicant is not commensurate in scope with the degree of protection sought by the claim. In this case, the addition of specific concentrations of alginic acid to DAG result in  
Regarding 3), Hayashi teaches alginic acid 0.005-0.4% (weight/volume) to generate aqueous solutions capable of culturing cells or tissues in a suspended state without substantially increasing the viscosity of the liquid medium. Paragraph [0040] cited by Applicant states:  
    PNG
    media_image2.png
    279
    686
    media_image2.png
    Greyscale

To the extent that Hayashi teaches concentrations of  alginic acid of no less than 0.005 (weight/volume) to 0.4 (w/v)  and provides the motivation to produce a liquid medium wherein  cells and/or tissues can be suspended (preferably suspension stood) without substantially increasing the viscosity of the liquid medium” (paragraph [0113]), the concentration of no more than 0.02 (w/v)% would be routine practice depending on the mass ratio of alginic acid to DAG in the medium composition. Note that all examples disclosed by applicant provide a mass ratio of alginic acid to DAG of 1 to 2.  (See summary of Tables 2, 3, 6 and 7 above).  
	Regarding 4), the instant claims are product claims. All what is required in the claimed invention is the structure implied by the intended use. Such structure is not more than what has already been made obvious  by Hayashi. Applicants have not provided an example of a structural Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The office has provided the motivation to optimize the alginic acid 0.005-0.4% (weight/volume) of Hayashi to no more than 0.02 (w/v)% as routine practice to produce a liquid medium wherein  cells and/or tissues can be suspended (preferably suspension stood) without substantially increasing the viscosity of the liquid medium” (paragraph [0113]).
***
Claims 1 and 4-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Aihara et al.,  (WO 2016/039391; publication date March 17, 2016; prior filing date September 9, 2014 ; of record IDS filed on 12/13/2018; Citations are from the National Stage U.S. Patent Publication 2017/0253907. The National Stage is deemed an English language translation of the PCT ). It is noted that Hayashi et al., shares one common inventors with the instant application, e.g., Ayako Aihara. This is a new rejection necessitated by amendment of the claims in the response filed 4/27/2021. 
Regarding claim 1, Aihara et al., discloses aqueous solutions comprising one or more kinds of polymer compound including acidic polysaccharides having an anionic functional group 
In relation to the claimed concentration of the deacylated gellan gum of  0.002 - 0.01 (w/v)%  and alginic acid or a salt thereof 0.004 - 0.02 (w/v)%, it would have been obvious  to optimize the range of DAG of  0.01% to 0.02% (weight/volume) and alginic acid 0.005-0.4% (weight/volume) taught by Aihara  et al., to generate aqueous solutions capable of culturing cells or tissues in a suspended state without substantially increasing the viscosity of the liquid medium.
It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
calcium ion, magnesium ion and the like can be remove by the addition of a chelator (paragraph [0140]). 
Regarding claim 7, Aihara et al., teaches “a medium composition containing the cells or tissues to be subjected to the method of the present invention (i.e., a culture preparation of cells or tissues)” (paragraph [0156]).
In relation to the recitation of claim 6, “wherein the aforementioned acidic polysaccharide or a salt thereof is treated by high-pressure vapor sterilization”,  it is noted, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are “adapted to” or  “adapted for” clauses, “wherein” clauses, and “whereby” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby” clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. See M.P.E.P. § 2111.04. In the instant case the “wherein” clause of the acidic polysaccharide or a salt thereof provides no patentable weight, as the nature of the acidic polysaccharide or a salt thereof of Aihara et al., and the acidic polysaccharide of the instant claims  is deemed to be the same
Furthermore, the composition used is claimed as a product-by-process.  Since the U.S. Patent and Trademark Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make comparisons therewith, a lesser burden of proof is required to make out a case of prima facie anticipation/obviousness for product-by-process claims because of their peculiar nature than when a product is claimed in the conventional manner.  MPEP 2113.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially 
***
Claims 1 and 4-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ishii et al.,  (EP3252151A1, filing date January 29, 2016; WO 2016/121896 publication date August 4, 2016; of record IDS filed on 12/13/2018; Citations are from the National Stage U.S. Patent Publication 2018/0008646. The National Stage is deemed an English language translation of the PCT ). This is a new rejection necessitated by amendment of the claims in the response filed 4/27/2021. 
Regarding claims 1 and 7, Ishii  et al.,  discloses a medium composition comprising a structure capable of culturing cells or tissues by suspending them comprising combinations of polysaccharides comprising DAG or a salt thereof and polysaccharides other than DAG and a salt thereof (paragraph [0039] wherein the concentration of DAG or a salt thereof is 0.01% to 0.03% (w/v) and the concentration of a polysaccharide other than DAG and a salt thereof is, for example, preferably 0.005-0.4% (w/v), (paragraph [0046]). Ishii et al., discloses combinations of DAG and “a polysaccharide other than DAG and a salt thereof, e.g., xanthan gum, alginic acid, carageenan, diutan gum, methylcellulose, locust bean gum or a salt thereof” (paragraph [0039]) and states in relation to  alginic acid “The kind of the combination of the polysaccharides is not particularly limited as long as the aforementioned structure is formed in a liquid medium, and the cells and/or tissues can be uniformly suspended (preferably suspended statically) without substantially increasing the viscosity of the liquid.” (paragraph 0039]).
In relation to the claimed concentration of the deacylated gellan gum of  0.002 - 0.01 (w/v)%  and alginic acid or a salt thereof 0.004 - 0.02 (w/v)%, it would have been obvious  to optimize the range of DAG of  0.01% to 0.02% (weight/volume) and alginic acid 0.005-0.4% 
It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
Regarding 4-5, Ishii et al., states “In the case of deacylated gellan gum, it uptakes a metal ion (e.g., calcium ion) in a liquid medium when mixed with the liquid medium, forms an indeterminate structure via the metal ion, and suspends the cells and/or tissues” (paragraph [0042]). 
Regarding claim 6, Ishii et al., teaches that compounds of the present invention may be sterilized including autoclave sterilization, falling within the scope of high-pressure vapor sterilization.
***
Claims 1 and 4-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Otani et al.,  (US Pub 2017/0002311, filing date of January 23, 2015). It is noted that Otani et al., shares one common inventors with the instant application, e.g., Ayako Aihara. This is a new rejection necessitated by amendment of the claims in the response filed 4/27/2021. 
Regarding claim 1, Otani et al., discloses aqueous solutions comprising one or more kinds of polymer compound including acidic polysaccharides having an anionic functional group and deacylated gellan gum (DAG) (paragraph  [0072]-[0073]). In preferred embodiments, Otani et al., teaches, “when a combination of DAG or a salt thereof and a polysaccharide other than DAG and a salt thereof is used, the concentration of DAG or a salt thereof is, for example, 0.005-0.02% (W/V), preferably 0.01-0.02% (W/V), and the concentration of the polysaccharide other than DAG and a salt thereof is, for example, 0.0001-0.4% (W/V), preferably 0.005-0.4% (W/V),” (paragraph [0079]). Otani et al., discloses combinations of DAG and “a polysaccharide alginic acid, carageenan, diutan gum, methylcellulose, locust bean gum or a salt thereof” (paragraph [0072]). Consequently, the mass ratio of the polysaccharide other than DAG to the deacylated gellan gum or a salt thereof is more than 1. Moreover, in relation to the medium composition Otani et al., states “Using the production method of the present invention, a medium composition capable of uniformly dispersing cells and/or tissues in a suspended state without substantially increasing the viscosity of the liquid medium can be prepared conveniently” (paragraph [0038])
In relation to the claimed concentration of the deacylated gellan gum of  0.002 - 0.01 (w/v)%  and alginic acid or a salt thereof 0.004 - 0.02 (w/v)%, it would have been obvious  to optimize the range of DAG of  0.01% to 0.02% (weight/volume) and alginic acid 0.005-0.4% (weight/volume) taught by Otani  et al., to generate aqueous solutions capable of culturing cells or tissues in a suspended state without substantially increasing the viscosity of the liquid medium.
It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
Regarding 4-5, Otani et al., discloses the aqueous solutions of claim 1, wherein divalent metal ions such as calcium ion, magnesium ion and the like can be remove by the addition of a chelator (paragraph [0037]). 
Regarding claim 6, Otani et al., teaches that compounds of the present invention may be sterilized including autoclave sterilization, falling within the scope of high-pressure vapor sterilization (paragraph [0142]).
Regarding claim 7, Otani et al., teaches “a medium composition capable of uniformly dispersing cells and/or tissues in a suspended state without substantially increasing the viscosity of the liquid medium” (paragraph [0038]).
Response to Applicants’ Arguments as they apply to rejection of claims 1 and 4-7 under 35 USC § 103 over Aihara et al., Ishii et al., and Otani et al.
At pages 6-12 of the remarks filed on 4/27/2021, Applicants essentially argues that : 1) “each of Aihara et al., Ishii et al., and Otani et al. fails to provide any guidance as to (i) the preferred polysaccharide other than DAG (i.e., alginic acid or a salt thereof), (ii) the concentration of alginic acid or a salt thereof being 0.004 - 0.02 (w/v)%, and (iii) the mass ratio of alginic acid or a salt thereof to the deacylated gellan gum or a salt thereof is not less than 1.” 2) “In addition, each of Aihara et al., Ishii et al., and Otani et al. discloses that the concentration of the polysaccharide other than DAG is 0.0001-0.4 (w/v)%, preferably 0.005-0.4 (w/v)%, and/or more preferably 0.1-0.4 (w/v)%. See, for example, paragraph 0064 of Aihara et al., paragraph 0046 of lshii et al., and paragraph 0079 of Otani et al. ” 3) “when the polysaccharide other than DAG is sodium alginate, each of Aihara et al., Ishii et al., and Otani et al. discloses that the concentration is 0.0001-0.4 (w/v)% and preferably 0.1-0.4 (w/v)%. See paragraph 0068 of Aihara et al., paragraph 0046 of lshii et al., and paragraph 0083 of Otani et al., 4) “each of Aihara et al., Ishii et al., and Otani et al. discloses that, when the medium composition comprises sodium alginate, the sodium alginate is preferably present at a concentration of 0.1-0.4 (w/v)%” and 5) “Since Aihara et al., Ishii et al., and Otani et al. do not disclose or reasonably suggest a medium  composition comprising 0.004 - 0.02 (w/v)% alginic acid or a salt thereof and since the Office fails to provide a credible reason for a person of ordinary skill in the art to pick and choose particular elements disclosed by Aihara et al., Ishii et al., and Otani et al. to include 0.004 - 0.02 (w/v)% alginic acid or a salt thereof, the present invention - as defined by the pending claims - is novel and unobvious in view of the disclosure of each of Aihara et al., Ishii et al., and 
Regarding 1)  each of Aihara et al., Ishii et al., and Otani et al. discloses a medium composition comprising a structure capable of culturing cells or tissues by suspending them without substantially increasing the viscosity of the liquid comprising combinations of polysaccharides comprising DAG or a salt thereof and polysaccharides other than DAG and a salt thereof, wherein the other alginic acid is selected from a small number of identified, predictable solutions. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103.”  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 402 (2007). 
Regarding 2), 3) and 4), as applicants allege each of Aihara et al., Ishii et al., and Otani et al. discloses compositions  permitting culture of a cell or a tissue in suspension comprising combinations of two polymers such as DAG and alginic acid, wherein the final concentration in culture media of the alginic acid is, for example, 0.005-0.4% (weight/volume), preferably 0.1-0.4% (weight/volume). The claimed concentrations of 0.004 – 0.02 (w/v) of  alginic acid are within the range of  0.005-0.4% (w/v) of each Aihara et al., Ishii et al., and Otani et al. The claimed rages of alginic acid of 0.02-0.004 w/v would have been a routine matter of optimization on the part of the artisan of ordinary skill, said artisan recognizing that cultivating cells and/or tissues of an animal or plant particularly in a three-dimensional or suspended state would depend on total concentration of DAG and alginic acid in culture (w/v), and mass ratio of alginic acid to DAG to suspend the cells and/or tissues without substantially increasing the viscosity of the 
Regarding 5), the office has provided the motivation to optimize the alginic acid 0.005-0.4% (weight/volume) of each Aihara et al., Ishii et al., and Otani et al. to no more than 0.02 (w/v)% as routine practice to produce a liquid medium wherein  cells and/or tissues can be suspended (preferably suspension stood) without substantially increasing the viscosity of the liquid medium”. The office also notes that the viscosity of the liquid medium depends not only on the  upper limit of 0.02 (w/v) of alginic acid but also on the final mass ratio of alginic acid or a salt thereof to the deacylated gellan gum or a salt in the culture composition. In this case, the Specification exemplifies mass ratio of  alginic acid to deacylated gellan gum of 1-2 (See Tables 2, 3, 6 and 7).  
Conclusion
Claims 1 and 4-7 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633